                Case 20-21289             Doc 6         Filed 02/18/20 Entered 02/18/20 10:31:58                    Desc Main
                                                           Document    Page 1 of 2
                                                                                                                [ ] AMENDED
                                                        UNITED STATES BANKRUPTCY COURT
                                                         WESTERN DISTRICT OF TENNESSEE
                                                                WESTERN DIVISION

In re:                (1)       LATASHA TREBLE                                                  Case No. 20-21289

                      (2)
Debtor(s).                                                                                     Chapter 13



                                                           CHAPTER 13 PLAN

ADDRESS:              (1)       4096 EAGLE RIVER ROAD
                                MEMPHIS, TN 38118

PLAN PAYMENT:

         DEBTOR (1) shall pay $100.00 PER MONTH

                      ( ) PAYROLL DEDUCTION from:                                                        OR (X) DIRECT PAY

         DEBTOR (2) shall pay $

                      ( ) PAYROLL DEDUCTION from:                                                        OR ( ) DIRECT PAY


1.       THIS PLAN [Rule 3015.1 Notice]:

         (A)          CONTAINS A NON-STANDARD PROVISION. [See Plan Provision #19]                               ( ) YES ( X ) NO

         (B)          LIMITS THE AMOUNT OF A SECURED CLAIM BASED ON A VALUATION OF                              ( ) YES ( X ) NO
                      THE COLLATERAL FOR THE CLAIM. [See Plan Provision #7 and #8]

         (C)          AVOIDS A SECURITY INTEREST OR LIEN. [See Plan Provision #12]                              ( ) YES ( X ) NO

2.       ADMINISTRATIVE EXPENSES: Pay filing fee and Debtor(s)’ Attorney Fee pursuant to Confirmation Order.

3.       AUTO INSURANCE: ( ) Included in Plan; OR ( X ) Not included in Plan; Debtor(s) to provide proof of insurance
                                                        at Section 341 Meeting of Creditors.

4.       DOMESTIC SUPPORT: Paid by: ( ) Debtor(s) directly, ( ) Wage Assignment, OR ( ) Trustee to:                 Monthly Plan Payment

         NONE                                              Ongoing Payment Begins:                              $
                                         Approximate Arrearage:                                                 $

5.       PRIORITY CLAIMS:

         NONE                                                Amount:                                            $

6.       HOME MORTGAGE CLAIMS: ( ) Paid Directly by Debtor(s); OR ( ) Paid by Trustee to:

         NONE                                              Ongoing Payment Begins:                              $
                                         Approximate Arrearage:                                                 $
                                                           Ongoing Payment Begins:                              $
                                         Approximate Arrearage:                                                 $

7.       SECURED CLAIMS:

             [Retain Lien 11 U.S.C. Sec. 1325 (a)(5)]        Value of Collateral:    Rate of Interest:              Monthly Plan Payment

         NONE
             Case 20-21289            Doc 6       Filed 02/18/20 Entered 02/18/20 10:31:58                            Desc Main
                                                     Document    Page 2 of 2
In Re LATASHA TREBLE
Page # 2 of Plan

8.     SECURED AUTOMOBILE CLAIMS FOR DEBT INCURRED WITHIN 910 DAYS OF FILING, AND OTHER SECURED
       CLAIMS FOR DEBT INCURRED WITHIN ONE YEAR OF FILING:

           [Retain Lien 11 U.S.C. Sec. 1325(a)] Value of Collateral            Rate of Interest:                         Monthly Plan Payment

       NONE                                                                                                          $
                                                                                                                     $

9.     SECURED CLAIMS FOR WHICH COLLATERAL WILL BE SURRENDERED; STAY IS TERMINATED UPON
       CONFIRMATION FOR THE LIMITED PURPOSE OF GAINING POSSESSION AND COMMERCIALLY REASONABLE
       DISPOSAL OF COLLATERAL:

       NONE                                               Collateral:
                                                          Collateral:

10.    SPECIAL CLASS UNSECURED CLAIMS:
                                                          Amount:                        Rate of Interest:               Monthly Plan Payment

       SHADOWBROOK TOWNHOMES                               $1,280                             0%                         $25.00

       CITY OF MEMPHIS TVB                                 $300                               0%                         $5.00

       SHELBY COUNTY GEN SESS CRIM CT                      $300                               0%                         $5.00

11.    STUDENT LOAN CLAIMS AND OTHER LONG TERM CLAIMS

       NONE                                                           ( ) Not provided for   OR ( ) General unsecured creditor
                                                                      ( ) Not provided for   OR ( ) General unsecured creditor

12.    THE JUDICIAL LIENS OR NON-POSSESSORY, NON-PURCHASE MONEY SECURITY INTEREST(S) HELD BY THE
       FOLLOWING CREDITORS ARE AVOIDED TO THE EXTENT ALLOWABLE PURSUANT TO 11 U.S.C. Sec. 522(f):

13.    ABSENT A SPECIFIC COURT ORDER OTHERWISE, ALL TIMELY FILED CLAIMS, OTHER THAN THOSE
       SPECIFICALLY PROVIDED FOR ABOVE, SHALL BE PAID AS GENERAL UNSECURED CLAIMS.

14.    ESTIMATED TOTAL GENERAL UNSECURED CLAIMS:                             $1,600
15.    THE PERCENTAGE TO BE PAID WITH RESPECT TO NON-PRIORITY, GENERAL UNSECURED CLAIMS IS:

       (     ) 10%, OR

       ( X) THE TRUSTEE SHALL DETERMINE THE PERCENTAGE TO BE PAID AFTER THE PASSING OF THE FINAL BAR DATE.

16.    THIS PLAN ASSUMES OR REJECTS THE FOLLOWING EXECUTORY CONTRACTS:

       SHADOWBROOK TOWNHOMES                                                                 (X) Assumes     OR   ( ) Rejects.
       CARCHOICE                                                                             (X) Assumes     OR   ( ) Rejects.

17.    COMPLETION: Plan shall be completed upon payment of the above in approximately 60 months.

18.    FAILURE TO TIMELY FILE A WRITTEN OBJECTION TO CONFIRMATION SHALL BE DEEMED AN ACCEPTANCE OF THE PLAN

19.    NON-STANDARD PROVISION(S):

       NONE

       ANY NON-STANDARD PROVISIONS STATED ELSEWHERE ARE VOID.

20.    CERTIFICATION: THIS PLAN CONTAINS NO NON-STANDARD PROVISIONS EXCEPT THOSE STATED IN PROVISION 19.

       /s/ Brad George (TN #17994)                                                                 DATE: February 18, 2020
       Counsel for Debtor(s)
       2400 Poplar Avenue #460
       Memphis, TN 38112
       (901) 323-1311
